Originally, this case was sent directly to the grand jury since it raised a question of aggravated vehicular homicide, a felony. When an indictment was returned, it was not for aggravated vehicular homicide (a felony), but vehicular homicide, a misdemeanor. Apparently in the belief that a felony charge had been returned, the clerk of the common pleas court issued a summons. (The leaving the scene of an accident charge was not referred to the grand jury since it was a misdemeanor.)
Crim. R. 21(A) provides for the *Page 4 
transfer of an indictment (that charges a misdemeanor) from the court of common pleas "* * * to the court of record of the jurisdiction in which venue appears." Upon such transfer, the court of common pleas relinquishes jurisdiction and the case is then pending in the "court of record." In this case, the "court of record" became the Cleveland Municipal Court. As noted inState v. Phillips (1984), 19 Ohio App. 3d 85, 86-87, 19 OBR 169, 171, 482 N.E.2d 1337, 1338:
"* * * To hold that [a] defendant must be tried within the time that remains from the lesser misdemeanor period would place an unduly severe burden on the prosecution, and would require the prosecution to treat all persons suspected of conduct which could constitute either a felony or a misdemeanor as though they will be tried for the misdemeanor."
R.C. 2945.71 provides in part:
"(B)  A person against whom a charge of misdemeanor, other than a minor misdemeanor, is pending in a court of record, shall be brought to trial:
"* * *
"(2)  Within ninety days after his arrest or the service of summons, if the offense charged is a misdemeanor of the first or second degree, or other misdemeanor for which the maximum penalty is imprisonment for more than sixty days."
When the city prosecutor's office became aware that the case had been transferred to the municipal court, a summons for the misdemeanor vehicular homicide charge was sent to defendant by certified mail on April 27, 1987. That summons was returned unclaimed. On April 28, 1987, the police personally issued the defendant a misdemeanor citation for leaving the scene of an accident, a charge arising out of the same incident as the vehicular homicide charge.
On May 12, 1987, defendant appeared in court and was arraigned on both misdemeanor charges (vehicular homicide and leaving the scene of an accident). In effect, the arraignment served as notice of the pending vehicular homicide charge for purposes of R.C. 2945.71(B)(2).
Accordingly, the ninety-day speedy trial limitation commenced for the charge of leaving the scene of an accident on April 28, 1987, the date the summons was served, and for the vehicular homicide charge on May 12, 1987, the date defendant was arraigned on that charge. On those dates the charges were pending in the "court of record" and the June 10, 1987 date was within the time prescribed by law.
I would reverse and remand for further proceedings.